Case 3:20-cv-12130-RHC-RSW ECF No. 1 filed 08/09/20    PageID.1    Page 1 of 19




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

ROBERT DAVIS,                                    Case No. 20-cv-
       Plaintiff,                                Hon.

v.

JOCELYN BENSON, in her official and individual capacities as the
Detroit City Clerk,
CATHY M. GARRETT, in her official and individual capacities as the
Wayne County Clerk,
           Defendants.
_________________________________________________________________/
ANDREW A. PATERSON (P18690)
Attorney for Plaintiff
2893 E. Eisenhower Pkwy
Ann Arbor, MI 48108
(248) 568-9712
aap43@outlook.com
________________________________________________________________/

                      COMPLAINT AND JURY DEMAND

       NOW COMES Plaintiff, ROBERT DAVIS, by and through his

attorney, ANDREW A. PATERSON, and for his Complaint and Jury

Demand (“Complaint”), states as follows:

                 I.     NATURE OF PLAINTIFF’S CLAIMS

     1. Plaintiff’s claims are brought pursuant to 42 U.S.C. § 1983; 28

       U.S.C. §§ 1331, 1337, 1343, and 1367; and, the Declaratory

       Judgment Act, 28 U.S.C. § 2201, et. seq.


                                  Page 1 of 19
Case 3:20-cv-12130-RHC-RSW ECF No. 1 filed 08/09/20           PageID.2    Page 2 of 19




                     II. JURISDICTION AND VENUE

    2. This Court has jurisdiction over Plaintiff’s claims pursuant to 42

      U.S.C. 1983; 28 U.S.C. §§ 1331, 1332, 1337, 1343, and 1367.

    3. This Court also has jurisdiction to render and issue a declaratory

      judgment pursuant to the Declaratory Judgment Act, 28 U.S.C. §

      2201, et. seq.

    4. Venue is proper in the Eastern District of Michigan under 28

      U.S.C. § 1391(b)(1). Under 28 U.S.C. § 1391(b)(1), venue is proper

      in “a judicial district in which any defendant resides, if all

      defendants are residents of the State in which the district is

      located.” Upon information and belief, all of the named

      Defendants are residents of the State of Michigan or have a place

      of business in the State of Michigan, and at least one of the

      Defendants reside in the Eastern District of Michigan. Therefore,

      venue is proper within the Eastern District of Michigan under 28

      U.S.C. § 1391(b)(1).1

1 Under 28 U.S.C. § 1391(b)(1) venue is proper in “a judicial district in which any
defendant resides, if all defendants are residents of the State in which the district is
located.” Furthermore, under 28 U.S.C. § 1391(c)(2), a corporation is deemed to reside
“in any judicial district in which such defendant is subject to the court’s personal
jurisdiction.” The determination of the proper venue for a civil action in federal court
is “generally governed by 28 U.S.C. 1391.” Atlantic Marine Const. Co. v U.S. District.
Court for W.Dist. of Texas, 571 U.S. 49, 55 (2013). “[T]he court must determine

                                       Page 2 of 19
Case 3:20-cv-12130-RHC-RSW ECF No. 1 filed 08/09/20            PageID.3    Page 3 of 19




   5. All events giving rise to the causes of action pleaded and alleged

      herein occurred in the Eastern District of Michigan.

                                     III.    PARTIES

   6. Plaintiff repeats, realleges and incorporates, the foregoing

      allegations, as though fully set forth and stated herein.

   7. Plaintiff, Robert Davis (“Plaintiff Davis” or “Plaintiff”), is a

      resident and registered voter of the City of Highland Park, County

      of Wayne, State of Michigan. Plaintiff Davis voted in the August

      4, 2020 primary election.

   8. Defendant, Jocelyn Benson (“Defendant Secretary of State”), is

      the duly elected Secretary of State for the State of Michigan.

      Defendant Secretary of State “the chief election officer of the state”

      with “supervisory control over local election officials in the

      performance of their duties under the provisions of” the Michigan

      Election Law, MCL 168.1 et seq. Mich. Comp. Laws §168.21.

   9. Defendant, Cathy M. Garrett (“Defendant County Clerk”), is the

      duly elected Clerk for the County of Wayne. As the duly elected

      county clerk, Defendant County Clerk statutorily serves as the


whether the case falls within one of the three categories set out in 1391(b). If it does,
venue is proper[.]” Id. at 55.

                                       Page 3 of 19
Case 3:20-cv-12130-RHC-RSW ECF No. 1 filed 08/09/20   PageID.4   Page 4 of 19




     secretary of the Wayne County Election Commission and is the

     filing official who receives certain affidavit of identities, nominating

     petitions and filings for certain elected offices.       Additionally,

     Defendant County Clerk is statutorily responsible for maintaining

     records filed under the Michigan Campaign Finance Act by certain

     candidate, ballot question, and political action committees.

  10.      An actual controversy exists between the Plaintiff and the

     named Defendants.


                         CAUSES OF ACTION

                           COUNT I
Mich. Comp. Laws §169.247 Is Unconstitutional, On Its Face and
 As Applied, For It Violates Plaintiff Davis’ First Amendment
Right To Print And Distribute Anonymous Political Literature.

  11.      Plaintiff repeats, realleges and incorporates, the foregoing

     allegations, as though fully set forth and stated herein.

  12.      This claim is brought by Plaintiff Davis against Defendant

     Secretary of State, in her official and individual capacities, and

     Defendant County Clerk, in her official capacity, pursuant to 42

     U.S.C. § 1983 and the Declaratory Judgment Act, 28 U.S.C. § 2201,

     et. seq.



                                 Page 4 of 19
Case 3:20-cv-12130-RHC-RSW ECF No. 1 filed 08/09/20      PageID.5   Page 5 of 19




  13.      This claim, which is brought by Plaintiff Davis against the

     Defendant Secretary of State, in her official and individual

     capacity, and Defendant County Clerk, in her official capacity,

     seeks prospective declaratory and injunctive relief.

  14.      On August 4, 2020, Plaintiff Davis voted in the democratic

     primary election and voted for Victoria Burton-Harris for Wayne

     County Prosecutor.

  15.      According to unofficial results published by the Defendant

     County Clerk, Victoria Burton-Harris was defeated by Wayne

     County Prosecutor Kym Worthy for the democratic nomination for

     the office of Wayne County Prosecutor.

  16.      Plaintiff Davis does not believe Kym Worthy’s name should

     have been printed on the August 4, 2020 primary election ballot as

     a candidate for the office of Wayne County Prosecutor due to Kym

     Worthy’s blatant violations of Michigan Election Law.

  17.      Plaintiff   Davis   believes     that   Kym    Worthy’s     political

     connections and relationships with Wayne County Circuit Court

     Chief Judge Tim Kenny, Defendant County Clerk, and members of

     the Wayne County Board of Election Commission allowed Kym


                                 Page 5 of 19
Case 3:20-cv-12130-RHC-RSW ECF No. 1 filed 08/09/20    PageID.6   Page 6 of 19




     Worthy to keep her name on the August 4, 2020 primary election

     ballot.

  18.        There are multiple pending legal actions seeking to challenge

     the votes cast for Kym Worthy in the Wayne County Prosecutor’s

     race.

  19.        If Kym Worthy is allowed to remain on the ballot for the

     impending November 3, 2020 general election as the democratic

     nominee, Plaintiff Davis will support and vote for the presumptive

     republican nominee Shane Anders for the office of Wayne County

     Prosecutor in the November 3, 2020 general election.

  20.        Plaintiff Davis desires to immediately begin to print,

     distribute and have circulated anonymous political literature that

     will be critical of Kym Worthy, Defendant County Clerk, and

     Wayne County Circuit Court Chief Judge Kenny for their actions

     that resulted in Kym Worthy’s name improperly appearing on the

     August 4, 2020 primary election ballot.

  21.        Plaintiff Davis’ anonymous political literature will also inform

     the electorate how Wayne County Circuit Court Chief Judge




                                  Page 6 of 19
Case 3:20-cv-12130-RHC-RSW ECF No. 1 filed 08/09/20   PageID.7   Page 7 of 19




     Kenny’s political judicial decisions have adversely affected the

     impending November 3, 2020 general election.

  22.      Plaintiff Davis’ anonymous political literature will also detail

     how Wayne County Circuit Court Chief Judge Kenny’s rulings in

     election-related matters have allowed certain democratic officials

     violate the law and court orders in an effort to boost voter turnout

     amongst democratic voters in the upcoming November 3, 2020

     general election.

  23.      Plaintiff Davis desires to print, circulate, and have distributed

     anonymous political literature prior to the November 3, 2020

     general election and prior to the local clerks issuing absentee

     ballots for the November 3, 2020 general election.

  24.      Plaintiff Davis will not be acting independently in

     exercising his First Amendment right to print, distribute and have

     circulated anonymous political literature that will be critical of

     Kym Worthy, Defendant County Clerk, and Wayne County Circuit

     Court Chief Judge Kenny.

  25.      Plaintiff Davis fears that he will be retaliated against by

     Wayne County Prosecutor Kym Worthy and Wayne County Circuit


                                 Page 7 of 19
Case 3:20-cv-12130-RHC-RSW ECF No. 1 filed 08/09/20   PageID.8   Page 8 of 19




     Court Chief Judge Kenny, and their supporters, if Plaintiff Davis is

     required to put his name on the campaign literature as the sponsor

     of the literature.

  26.        Plaintiff Davis has received calls from Kym Worthy’s

     surrogates, including but not limited to Kym Worthy’s chief of staff,

     Donn Fresard, who is the husband of Wayne County Chief Judge

     Pro-Tem Judge Patricia Fresard.

  27.        Kym Worthy’s supporters have sent word and subtle threats

     to Plaintiff Davis through mutual acquaintances warning Plaintiff

     Davis that Wayne County Prosecutor Kym Worthy is “going to get

     him.”

  28.        Due to these threats and Kym Worthy’s position of influence

     as the Wayne County Prosecutor, Plaintiff Davis does not want to

     have to put his name or be required to form a committee under

     Michigan’s Campaign Finance Act.

  29.        Plaintiff Davis wants to immediately begin printing and

     distributing the anonymous campaign literature for the impending

     November 3, 2020 general election.

  30.        Mich. Comp. Laws §169.247(1) states:


                                 Page 8 of 19
Case 3:20-cv-12130-RHC-RSW ECF No. 1 filed 08/09/20   PageID.9   Page 9 of 19




                 (1) Except as otherwise provided in this subsection and
                subject to subsections (3) and (4), a billboard, placard,
                poster, pamphlet, or other printed matter having
                reference to an election, a candidate, or a ballot
                question, shall bear upon it an identification that
                contains the name and address of the person
                paying for the matter. Except as otherwise provided
                in this subsection and subsection (5) and subject to
                subsections (3) and (4), if the printed matter relating to
                a candidate is an independent expenditure that is not
                authorized in writing by the candidate committee of that
                candidate, in addition to the identification required
                under this subsection, the printed matter shall contain
                the following disclaimer: "Not authorized by any
                candidate committee". An individual other than a
                candidate is not subject to this subsection if the
                individual is acting independently and not acting as
                an agent for a candidate or any committee. This
                subsection does not apply to communications between a
                separate segregated fund established under section 55
                and individuals who can be solicited for contributions to
                that separate segregated fund under section 55.
                (emphasis supplied).

  31.      Mich. Comp. Laws §169.247(6) makes it a crime for a person

     to print and distribute anonymous campaign literature.

  32.      Mich. Comp. Laws §169.247(6) provides:

           (6) A person who knowingly violates this section is guilty of a
           misdemeanor punishable by a fine of not more than $1,000.00,
           or imprisonment for not more than 93 days, or both.

  33.      Plaintiff Davis is fearful that Defendants, Kym Worthy and

     Wayne County Circuit Court Chief Judge Kenny would cause

     Plaintiff Davis to be prosecuted under Mich. Comp. Laws
                                Page 9 of 19
Case 3:20-cv-12130-RHC-RSW ECF No. 1 filed 08/09/20   PageID.10   Page 10 of 19




      §169.247(6) if Plaintiff Davis proceeded with printing, circulating,

      and having distributed the anonymous campaign literature.

   34.      Because Kym Worthy currently serves as the Wayne County

      Prosecutor and has a legal duty under Michigan Election Law and

      Michigan Campaign Finance Act to prosecute violations of either

      statute, Plaintiff Davis has a legitimate fear of being prosecuted if

      he chose to exercise his First Amendment right to print, circulate

      and have distributed anonymous campaign literature that is

      critical of Kym Worthy, Defendant County Clerk and Chief Judge

      Kenny.

   35.      Although Plaintiff Davis is prepared and able to commence

      printing and distributing the anonymous campaign literature,

      Plaintiff Davis cannot proceed with printing and distributing the

      anonymous campaign literature due to the provisions of Mich.

      Comp. Laws §§169.247(1),(6).

   36.      Defendants Secretary of State and County Clerk have the

      statutory duty to enforce the provisions of Mich. Comp. Laws

      §§169.247(1),(6) and neither Defendant Secretary of State or




                                 Page 10 of 19
Case 3:20-cv-12130-RHC-RSW ECF No. 1 filed 08/09/20   PageID.11   Page 11 of 19




      Defendant County Clerk have indicated that they would not enforce

      the provisions of Mich. Comp. Laws §§169.247(1),(6).

   37.       Mich. Comp. Laws §§169.247(1),(6), violates Plaintiff Davis’

      First Amendment right to engage in “anonymous” political speech.

   38.       Mich. Comp. Laws 169.247(1),(6), on its face and as applied to

      Plaintiff Davis, violates Plaintiff Davis’ First Amendment right to

      engage in “anonymous” political speech.

      WHEREFORE, Plaintiff Davis requests this Court enters

judgment against Defendants Secretary of State and County Clerk as

follows:

           a. compensatory damages in whatever amount above $75,000.00
              Plaintiff is found to be entitled;
           b. an award of exemplary and punitive damages;
           c. an award of interest, costs and reasonable attorney fees under
              42 USC §1988;
           d. a declaration that Mich. Comp. Laws §169.247 on its face and
              as applied to Plaintiff, is unconstitutional for its provisions
              violate Plaintiff Davis’ First Amendment right to print and
              distribute anonymous campaign literature;
           e. enjoin Defendants Secretary of State and County Clerk from
              enforcing the provisions of Mich. Comp. Laws §169.247 for
              they violate Plaintiff Davis’ First Amendment rights to print
              and distribute anonymous campaign literature; and
           f. an order awarding whatever other equitable relief appears
              appropriate at the time of final judgment.




                                   Page 11 of 19
Case 3:20-cv-12130-RHC-RSW ECF No. 1 filed 08/09/20   PageID.12   Page 12 of 19




                            COUNT II
 Plaintiff Davis’ Procedural and Substantive Due Process Rights
    Were Violated By Defendant Secretary of State With The
  Unilateral Mailing of Unsolicited Absentee Voter Application.

   39.      Plaintiff repeats, realleges and incorporates, the foregoing

      allegations, as though fully set forth and stated herein.

   40.      This claim is brought by Plaintiff Davis against Defendant

      Secretary of State, in her official and individual capacities,

      pursuant to 42 U.S.C. § 1983 and the Declaratory Judgment Act,

      28 U.S.C. § 2201, et. seq.

   41.      On August 4, 2020, Plaintiff Davis voted in the democratic

      primary election.

   42.      Plaintiff Davis physically went to his assigned polling

      location in the City of Highland Park and voted in person in the

      primary election held on August 4, 2020.

   43.      Plaintiff Davis did not vote by absentee ballot in the August

      4, 2020 primary election because he feared that the unsolicited

      absentee voter application Defendant Secretary of State mailed

      to him in May 2020 was unlawful and improper and would be

      subject to a legal challenge.




                                   Page 12 of 19
Case 3:20-cv-12130-RHC-RSW ECF No. 1 filed 08/09/20   PageID.13   Page 13 of 19




   44.      On Wednesday, May 27, 2020, Plaintiff Davis, as a

      registered voter of the state of Michigan, received, through the

      U.S. postal mail, an unsolicited absentee voter application

      from the Defendant Secretary of State at Plaintiff Davis’ home

      address.

   45.      Plaintiff Davis did not request, verbally or in writing, for the

      Defendant Secretary of State or his local city clerk to send

      Plaintiff Davis an absentee voter application for the upcoming

      August 2020 primary and the November 2020 general elections.

   46.      The absentee voter application Plaintiff Davis received in

      the mail at his home on May 27, 2020 from the Defendant

      Secretary of State was unsolicited!

   47.      Plaintiff Davis believes that the Defendant Secretary of

      State’s actions of mailing out unsolicited absentee voter

      applications to Plaintiff Davis and other registered voters in the

      certain cities and townships were unlawful and violates Mich.

      Comp. Laws §168.759(5) and the Michigan Court of Appeals’

      holding in Taylor v Currie, 277 Mich. App. 85; 743 NW2d 571

      (2007), lv denied, 483 Mich. 907; 762 NW 2d 169 (2009).


                                 Page 13 of 19
Case 3:20-cv-12130-RHC-RSW ECF No. 1 filed 08/09/20   PageID.14   Page 14 of 19




   48.      Defendant Secretary of State’s unlawful actions of mailing

      an unsolicited absentee voter application to Plaintiff Davis and

      to other registered voters in certain communities were arbitrary

      and capricious and in violation of state law.

   49.      Proof of Defendant Secretary of State’s actions were

      arbitrary and capricious, never before has the Defendant

      Secretary of State or any of her predecessors mailed unsolicited

      absentee voter applications to registered voters.

   50.      Defendant Secretary of State has stated publicly that she

      mailed unsolicited absentee voter applications to registered

      voters in certain communities was necessary due to the COVID-

      19 pandemic.

   51.      However, Michigan Election Law grants exclusive authority

      over the process of applying for and the issuance of absentee

      ballots to local city and township clerks and not the Defendant

      Secretary of State.

   52.      Under Michigan Election Law, the Defendant Secretary of

      State has no role in processing or issuing applications for absentee

      ballots.


                                 Page 14 of 19
Case 3:20-cv-12130-RHC-RSW ECF No. 1 filed 08/09/20   PageID.15   Page 15 of 19




   53.      Under Mich.Const.1963, art. 2, § 4(1)(g), Plaintiff Davis has

      a constitutional right to vote by absentee ballot without having to

      provide a reason.

   54.      Under Mich.Const.1963, art. 2, § 4(1)(g), Plaintiff Davis has

      a constitutional right to apply to vote by absentee ballot in any

      election held in the City of Highland Park.

   55.      Under Michigan Election Law, a registered voter must first

      request, either verbally or in writing, from their local city or

      township clerk an application to vote by absentee ballot.

   56.      Under Mich. Comp. Laws §168.759(5), Plaintiff Davis has a

      statutory right to request, verbally or in writing, an absentee

      ballot application from his local city clerk.

   57.      Neither the state constitution nor any provision of Michigan

      Election Law grants the Defendant Secretary of State the

      authority to mail an unsolicited absentee voter application to

      Plaintiff Davis.

   58.      Under Michigan’s Constitution and Michigan Election Law,

      it is Plaintiff Davis’ right to choose whether to request, either




                                  Page 15 of 19
Case 3:20-cv-12130-RHC-RSW ECF No. 1 filed 08/09/20   PageID.16   Page 16 of 19




      verbally or in writing, an absentee voter from Plaintiff Davis’ local

      city clerk.

   59.      Defendant Secretary of State denied Plaintiff Davis his state

      constitutional and statutory right to request, either verbally or in

      writing, an absentee voter application from his local city clerk.

   60.      Because Plaintiff Davis believed that the Defendant

      Secretary of State’s actions of mailing an unsolicited absentee

      voter application to Plaintiff Davis were unlawful and illegal,

      Plaintiff Davis did not feel comfortable using the unsolicited

      absentee voter application the Defendant Secretary of State

      mailed him and instead, chose to vote in person for the primary

      election held on August 4, 2020.

   61.      Based upon Defendant Secretary of State’s recent public

      comments and legal pleadings filed on the Defendant Secretary of

      State’s behalf in other pending legal matters, Plaintiff Davis

      believes Defendant Secretary of State will attempt to mail

      unsolicited absentee voter applications to registered voters,

      including Plaintiff Davis, in certain communities for the upcoming

      November 3, 2020 presidential general election.


                                 Page 16 of 19
Case 3:20-cv-12130-RHC-RSW ECF No. 1 filed 08/09/20     PageID.17   Page 17 of 19




   62.         Plaintiff Davis was told confidentially by political insiders

      that for the impending November 3, 2020 presidential general

      election, Defendant Secretary of State was going to mail

      unsolicited absentee voter applications to registered voters,

      like Plaintiff Davis, who voted in person at the August 4, 2020

      primary election and/or who did not return an absentee voter

      application to their local city or township clerks.

   63.         Defendant Secretary of State denied Plaintiff Davis his due

      process rights by denying Plaintiff Davis his state constitutional

      and statutory right to choose whether to request, either verbally

      or in writing, an absentee voter application from his local city

      clerk.

   64.         Plaintiff Davis has a protected property interest under

      Michigan Election Law and the Michigan Constitution to choose

      whether to request, either verbally or in writing, an absentee

      voter application from his local city clerk.

   65.         Defendant Secretary of State’s unlawful actions denied

      Plaintiff Davis his procedural due process rights as guaranteed




                                    Page 17 of 19
Case 3:20-cv-12130-RHC-RSW ECF No. 1 filed 08/09/20   PageID.18   Page 18 of 19




      under the Fourteenth Amendment of the United States

      Constitution.

   66.      Defendant Secretary of State’s unlawful actions denied

      Plaintiff Davis his substantial due process rights as guaranteed

      under the Fourteenth Amendment of the United States

      Constitution.

      WHEREFORE, Plaintiff Davis requests this Court enters

judgment against Defendant Secretary of State as follows:

               a. compensatory damages in whatever amount above
                  $75,000.00 Plaintiffs are found to be entitled;
               b. an award of exemplary and punitive damages;
               c. an award of interest, costs and reasonable attorney fees
                  under 42 USC §1988;
               d. a declaration that Plaintiff Davis’ procedural due
                  process rights have been violated by Defendant
                  Secretary of State;
               e. a declaration that Plaintiff Davis’ substantive due
                  process rights have been violated by Defendant
                  Secretary of State;
               f. a declaration that Defendant Secretary of State does not
                  have the authority under Michigan’s Constitution
                  and/or Michigan Election Law to mail unsolicited
                  absentee voter applications;
               g. an injunction enjoining the Defendant Secretary of
                  State from mailing unsolicited absentee voter
                  applications to registered voters; and
               h. an order awarding whatever other equitable relief
                  appears appropriate at the time of final judgment.



                                 Page 18 of 19
Case 3:20-cv-12130-RHC-RSW ECF No. 1 filed 08/09/20   PageID.19   Page 19 of 19




Dated: August 9, 2020               Respectfully submitted,

                                    /s/ ANDREW A. PATERSON
                                   ANDREW A. PATERSON (P18690)
                                   Attorney for Plaintiff
                                   2893 E. Eisenhower Pkwy
                                   Ann Arbor, MI 48108
                                   (248) 568-9712
                                    aap43@outlook.com




                            JURY DEMAND
      Plaintiff, through counsel, respectfully demands a jury trial on all

issues triable to a jury.

 Dated: August 9, 2020              Respectfully submitted,
                                   /s/ ANDREW A. PATERSON
                                   ANDREW A. PATERSON (P18690)
                                   Attorney for Plaintiff
                                   2893 E. Eisenhower Pkwy
                                   Ann Arbor, MI 48108
                                   (248) 568-9712
                                    aap43@outlook.com




                                 Page 19 of 19
